Citation Nr: 0843070	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge during September 2008.  The 
transcript of this proceeding has been associated with the 
record.

The Board notes that the veteran has a current appeal for 
service connection for diabetes mellitus, claimed as 
resulting from Agent Orange exposure.  The Board notes that 
this claim has not been certified to the Board due to the 
stay concerning these types of claims with regard to the case 
of Haas v. Nicholson, 20 Vet. App. 257 (2006), reversed by 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  See Ribaudo 
v. Nicholson, 21 Vet. App. 137 (2007).  Thus, the veteran's 
claim for service connection for diabetes mellitus is not 
ripe for review by the Board and remains under the RO's 
jurisdiction until such time as it is certified to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
In the present appeal, the veteran was not provided with VCAA 
notice with regard to his claim for entitlement to service 
connection for a left knee disability.  

The Board notes that the veteran claimed during his Travel 
Board hearing that he received treatment at St. Mary's 
Hospital in Pueblo, Colorado for his left knee condition 
approximately one year after service.  Such records should be 
requested from St. Mary's Hospital.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2008).

The Board observes that one of the veteran's claimed 
stressors is based on a personal assault which allegedly 
occurred while off post in the Philippines in the context of 
a theft of the veteran's personal possessions.

The Board observes the regulations provide that VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2008).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

While the veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressors.  In this regard, the Board 
observes that the notice letters provided to the veteran do 
not provide the required notice with respect to PTSD claims 
based on personal assault.  Pursuant to the VCAA, the Board 
observes that the veteran and his representative should be 
sent a letter that advises them as required by 38 C.F.R. § 
3.304(f)(3) and allows an opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.

In connection with his claim, the veteran has set forth 
multiple stressors.  The RO received information from the 
U.S. Armed Services Center for Research of Unit Records 
(CURR) (now U. S. Army and Joint Services Records Research 
Center (JSRRC)) during August 2005 that there was no 
information provided in the USS White Plains deck logs of the 
veteran's assault during the period from April through June 
2, 1972 or any information concerning crew members of the USS 
White Plains being part of any race riots during 1972.  CURR 
stated that if additional information such as the units of 
those involved in the riot were provided it might permit an 
additional search.  The veteran later stated that the leader 
of the riot was Reggie Lancaster.  The veteran should be 
asked what unit that person served with, and an additional 
attempt to verify the riot should be made through official 
sources.  

Additionally, the veteran had reported that the claimed 
assault occurred on July 1, 1972.  The records show that the 
ship was in Subic Bay on June 27 to June 30, 1972, and the 
CURR response did not indicate that deck logs for this period 
were searched.  Thus, a search of deck logs for the June 27-
30, 1972 period should be made for evidence of the veteran's 
claimed assault.

The veteran also claimed that he entered Vietnam carrying a 
backpack of radio equipment, when two of the military 
personnel he was with were shot.  In a stressor statement 
provided to the RO, he listed the date as occurring in April 
1972, which is consistent with the dates his ship was in the 
waters off of Vietnam.  His subsequent testimony that the 
incident occurred in October 1972 is not consistent with the 
dates the National Personnel Records Center indicates his 
ship was in Vietnam waters.
 
The veteran also claimed that he witnessed a fellow sailor 
have his head crushed in a shipboard accident during February 
1973 and additionally witnessed a Filipino sailor lose his 
legs on board approximately one or two months later.  The 
RO/AMC should attempt to verify these stressors.   

In addition, if any of the veteran's claimed stressors are 
verified, the veteran should be scheduled for an additional 
VA examination, to determine whether the veteran suffers from 
PTSD as a result of a verified in-service stressor.

The veteran reported in a statement dated in January 2005 
that he was being seen for counseling at the Colorado Springs 
Vet Center.  Such records should be requested.  Ongoing VA 
treatment records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notification letter which complies with all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 
C.F.R. § 3.159(b), with respect to the claim 
for service connection for a left knee 
disability are fully complied with and 
satisfied. 

2.  Provide the veteran and his 
representative with the notice required in 
38 C.F.R. § 3.304(f)(3) pertaining to 
claims for service connection for PTSD 
based on personal assault.  The veteran 
should specifically be asked what unit 
Reggie Lancaster served with.

3.  Attempt to secure the veteran's 
treatment records from St. Mary's Hospital 
in Pueblo, Colorado during 1974.  Should 
the RO/AMC determine that such records are 
unobtainable, the file should be annotated 
as such and the veteran notified of such.

4.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing mental health treatment records 
from the Denver VA Medical System dating 
since September 2005, as well as records 
from the Colorado Springs, Colorado Vet 
Center.

5.  The RO/AMC should request verification 
of the veteran's claimed stressors through 
official sources to include verification 
of the claimed race riot in Sasebo Japan 
in October or November 1972 with a Reggie 
Lancaster being involved; the claimed 
personal assault in Subic Bay by searching 
deck logs during the period June 27 to 
June 30, 1972; the veteran going into 
Vietnam to carry radio equipment in April 
1972 and the two accompanying soldiers 
being shot; witnessing a fellow sailor 
have his head crushed in a shipboard 
accident during February 1973; and 
witnessing a Filipino sailor lose his legs 
on board approximately in March or April 
1973. 

6.  If, and only if, the RO/AMC verifies a 
claimed stressor, a VA examination should 
be scheduled, to include review of the 
claims file, to determine whether the 
veteran suffers from PTSD as a result of 
the verified stressor.  

7.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




